Title: To Thomas Jefferson from George Jefferson, 11 October 1803
From: Jefferson, George
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Richmond 11th. Octr. 1803
          
          You will receive inclosed your last quarterly account, from which you will find there is a balance due you of £224–7–7.
          The things for which the Waggoner omitted to call, I am sorry to inform you, are not yet forwarded.
          I am Dear Sir Yr. Very humble servt.
          
            
              Geo. Jefferson
            
          
         